Case 17-04062      Doc 69     Filed 01/07/19     Entered 01/07/19 09:26:01        Main Document
                                               Pg 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MISSOURI
                                Eastern Division
 In re:                                          )
                                                 )
 RICHELLE ANGELA PAGE,                           )
                                                 ) Case No. 10-50203-705
                           Debtor.               )
                                                 ) Adv Case No. 17-4062-705
                                                 )
                                                 )
                                                 ) Chapter 7
 RICHELLE PAGE,                                  )
                           Plaintiff,            )
 v.                                              )
                                                 )
 NATIONAL COLLEGIATE STUDENT LOAN
                                                 )
 TRUST 2006-1, et al
                                                 )
                                                 )
                           Defendants.
                                                 )



                                AGREED JUDGMENT ORDER

        NOW COMES Defendant, National Collegiate Student Loan Trust 2006-1, ("NCSLT")
 by and through its attorney, Monette W. Cope, and, Plaintiff, Richelle Angela Page ("Plaintiff")
 by and through her attorney, Stanley L. Tate, III, and hereby stipulate and agree as follows:
        1.      The debt due and owing by Plaintiff to NCSLT is an educational loan, made as part of
 the Bank One Undergraduate Loan program, that was guaranteed by a non-profit entity, and is
 therefore nondischargeable pursuant to 11 U.S.C. Section 523(a)(8)(A)(i) of the United States
 Bankruptcy Code in the amount of $67,372.40.
        2.      Judgment is hereby entered in favor of NCSLT and against Plaintiff in the amount of
 $67,372.40 together with interest at the rate of 5% per annum from the date of judgment.
        3.      Plaintiff agrees to pay the principal sum of $6,000 together with interest at 0% per
 annum from the date of judgment at $50.00 per month for 120 months. The first payment is due on
 February 15, 2019 and then payments are due on or before the 15th day of each month thereafter,
 until such time as $6,000 has been paid.
        4.      Execution on the judgment shall be stayed against Plaintiff provided Plaintiff timely
Case 17-04062       Doc 69     Filed 01/07/19     Entered 01/07/19 09:26:01         Main Document
                                                Pg 2 of 2


 pays the monthly payments required in paragraph three (3) of this judgment order. As long as timely
 payments are made, the payments shall apply to the sum of $6,000 and all interest plus remaining
 principal and costs shall be waived.
        5.       All payments should include the WWR# 031024328 and be made payable to and
 forwarded to:
                               National Collegiate Student Loan Trust
                               c/o Weltman, Weinberg & Reis Co., LPA
                               P.O. Box 93596
                               Cleveland, OH 44101-5596

        In lieu of sending payments via mail, Debtor/Plaintiff can make telephone payments or
 set up an automatic ACH payment schedule, by contacting Weltman, Weinberg & Reis at 1-(877)
 338-9484.
        6.       Should Plaintiff default in any provision of this Agreement or default in the
 repayment of the debt at any time, then the full amount of the nondischargeable balance with credit
 for payments made shall become immediately due and owing, with interest accrued from the date of
 judgment, and NCSLT is free to exercise its rights in accordance with state law.
        7.       Plaintiff shall dismiss NCSLT with prejudice from this proceeding and each party
 shall bear their own fees and costs.


  DATED: January 7, 2019                                       CHARLES E. RENDLEN, III
  St. Louis, Missouri 63102                                      U.S. Bankruptcy Judge
  mtc



 SO AGREED:
 /s/ Monette W. Cope                               /s/ Stanley L. Tate, III
 Monette W. Cope                                    Stanley L. Tate, III
 Weltman, Weinberg & Reis                           TATE esq llc
 180 N. LaSalle St.                                 745 Old Frontenac Square
 Suite 2400                                         Suite 202
 Chicago, IL 60601                                  Frontenac, MO 63131
 Tel: (312) 253-9614                                Tel: (314) -884-1886
 Attorney for National Collegiate Student           Attorney for Plaintiff
 Loan Trust 2006-1
